On Application por Rehearing.
Blanchard, J.
In the decree handed down herein, the judgment of the lower court, maintaining the exception of no cause of action as to - the suit against F. Roth, the adjudicatee, was sustained.
In remanding the ease, however, which was necessary in consequence of our judgment on ihe other branch, we gave plaintiffs the right to amend their pleadings in reference to the demand against Roth. But no costs should have been adjudged against him as was the ease in our former decree. In this particular it must be changed, and, accordingly, it is now ordered that so far as the costs of this appeal chargeable to said Roth are concerned, the same must be borne ■ by the plaintiffs.